Citation Nr: 1401877	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a flexion deformity and arthritis of the right hand.

2.  Entitlement to service connection for a flexion deformity and arthritis of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has active service from November 1968 to November 1970.  A Combat Infantryman's Badge is among his awards from service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Regardless of whether the RO grants or denies an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened and will do so below.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of whether the May 1971 and October 1996 denials of service connection for claw hand contained clear and unmistakable error has been raised by the Veteran's.   This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Veteran's Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In unappealed May 1971 and October 1996 rating decisions, the RO, in pertinent part, denied service connection for claw hand.

2.  The evidence received since the October 1996 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran was treated for a flexion deformity of the right hand in service and has had continuous findings since separation from service.  A flexion deformity and arthritis were noted on VA examination in February 1971, and abnormalities were noted on VA hospitalization in April 1971.


CONCLUSIONS OF LAW

1.  The May 1971 and October 1996 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2013).

2.  New and material evidence has been received since the October 1996 rating decision to reopen a service connection claim for residuals of a right hand injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  With resolution of reasonable doubt in the Veteran's favor, a flexion deformity and arthritis of the right hand are related to his active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision to reopen and grant entitlement to service connection for a flexion deformity and arthritis of the right hand below, a detailed explanation of how VA complied with the Act is unnecessary.  

Petition to Reopen

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision; however, the decision becomes final and binding if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.

The Veteran was denied service connection for claw hand in May 1971 and October 1996.  He did not express disagreement with either rating decision, so they became final.  As the last final disallowance of the Veteran's service connection claim for claw hand is the October 1996 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received.

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At the time of the final October 1996 rating decision, the evidence of record consisted of: some service treatment records (STRs); private treatment records from Glenwood Regional Medical Center, and the May 1971 rating decision.  Service connection was denied because there was no evidence of a diagnosis or treatment of the claimed condition in service or within a year following service.  It was noted in 1996 that there had been some intercurrent injury to the right hand.

In March 2010, the Veteran sought to reopen his claim.  The Veteran submitted additional STRs showing a diagnosis of and treatment for claw hand.  The STRs constitute new and material evidence sufficient to reopen the claim for service connection for residuals of a right hand injury because they were not previously of record and they demonstrate an in-service incurrence of the claimed condition.  This is a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

New and material evidence having been received, the Board is reopening the previously denied claim of entitlement for service connection for residuals of a right hand injury.

Service connection for a flexion deformity and arthritis of the right hand.

The Veteran essentially contends that he is entitled to service connection for a flexion deformity and arthritis of the right hand.  He has claimed this as a "claw hand."

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a chronic condition listed under 38 C.F.R. § 3.309 if it manifests to a degree of 10 percent or more within 1 year of separation from service.  38 C.F.R. § 3.307.  

Service treatment records from July 1969 through September 1970 show treatment for and a diagnosis of clawing of the right hand.  In a February 1971 VA examination of his right hand, the Veteran was diagnosed, in pertinent part, with moderate flexion contracture and arthritis.  Abnormalities were again noted on a brief hospitalization in April 1971.  During the course of this appeal, an April 2010 VA examination of the Veteran's right hand showed a diagnosis of flexion deformities of the fingers with evidence of osteoarthritis.  There have been intercurrent injuries and findings since service, but these initial findings were present in service and immediately thereafter.

Pursuant to 38 C.F.R. § 3.309(a), the Veteran's arthritis is a chronic condition.  The Veteran was diagnosis with arthritis in the fingers of his right hand within one year of separation from service, and the symptoms of his right hand condition have been ongoing and continuous since service.  Therefore, the Veteran's right hand flexion deformity and arthritis is found to be service-connected.  Accordingly, service connection is granted. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a flexion deformity and arthritis of the right hand.  

Service connection for flexion deformity and arthritis of the right hand is granted.

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


